By the Court :
The Act of March 1st, 1876, “ To Establish Water Bates in the City and County of San Francisco,” and the Act “ amendatory of and supplementary ” thereto, passed April 3rd, 1876, are unconstitutional and void, in so far as they attempt to provide a mode of fixing rates to be charged by companies furnishing water to the inhabitants of San Francisco, differing from that provided for establishing the rates to be allowed to other like companies formed under the general laws relating to such corporations. This precise question was fully considered in The Spring Valley Water Works v. Bryant, Mayor, et als. 52 Cal. 132. There the point was earnestly urged that the rates to be charged by the present defendant were to be determined in the mode pointed out by the acts above cited; but this Court expressly held that the manner of fixing the rates which could above be referred to was that provided by the General Law of 1858 and amendments thereto, applicable to all corporations formed under it and them.
The present plaintiff having then, by its counsel, requested this Court to pass upon the validity under the Constitution of the acts mentioned, can hardly now be permitted to assert that the portion of the opinion in that case bearing upon the question is dictum; but if this were permissible, we see no reason to change our view—that the acts are invalid within the reasoning of San Francisco v. Spring Valley Water Works, 48 Cal. 493.
Judgment affirmed.
Wallace, C. J., expressed no opinion in this case.